Broyles, C. J.
The defendants were convicted of simple larceny (cattle-stealing) . The evidence for the State amply authorized the verdict. The defendants introduced no evidence, but made their statements to *700tlie jury. Evidently tlie jury, as they had the right to do, rejected the statements, and accepted as true the testimony of the witnesses for the State. The special grounds of the motion for new trial are without merit. Judgment affirmed.
Decided April 10, 1937.
Farr & Mitchell, for plaintiff in error.
John 8. Gibson•, solicitor-general, contra.

MacIntyre and Guerry, JJ., concur.